Exhibit 10.1


FIRST AMENDMENT TO AMENDED AND RESTATED EMPLOYMENT AGREEMENT
This First Amendment (“Amendment”) to the Amended and Restated Employment
Agreement dated [Date] (the “Agreement”) between [Executive] (the “Executive”)
and AGNC Mortgage Management, LLC, a Delaware limited liability company
(the “Company”), is entered into as of February 13, 2020 (“Effective Date”).
W I T N E S S E T H:
WHEREAS, the Company and the Executive are parties to the Agreement and wish to
enter into this Amendment to revise certain terms and conditions of the
Agreement on and after the Effective Date;
WHEREAS, it is in the interests of the Company that the Executive’s services
continue to be available to the Company; and
WHEREAS, it is a condition to the Executive’s continued employment by the
Company that the Executive execute and deliver this Amendment, and in order to
induce the Executive to continue the Executive’s employment, the Company has
agreed to provide the Executive with the rights and benefits described more
fully herein.
NOW, THEREFORE, in consideration of the mutual covenants, representations,
warranties and agreements contained herein, and for other valuable
consideration, the receipt and adequacy of which are hereby acknowledged, the
parties hereto agree as follows:
1.Paragraph 4(b) of the Agreement is amended and restated in its entirety read
as follows:
(a)    Annual Cash Bonus. With respect to each calendar year during the
Employment Period, the Executive shall be eligible to earn an annual cash bonus.
The target value of the annual cash bonus shall be no less than [ ]1% of the
Executive’s Base Salary (the “Target Annual Bonus Amount”). The actual annual
bonus may range from 0% to 150% of the Target Annual Bonus Amount, based on the
level of achievement of specified performance measures and goals set by the
Compensation Committee (in consultation with the Chief Executive Officer of the
Company) for such calendar year (the “Annual Performance Goals”). The
Compensation Committee (in consultation with the Chief Executive Officer of the
Company), in its reasonable judgment, shall determine the weightings of each
performance measure and a threshold, target and maximum performance goal for
each measure no later than ninety (90) days after the beginning of each calendar
year. To the extent that specified performance measures and goals apply to other
executives of the Company, the threshold, target and maximum levels associated
with such specified performance measures and goals will apply to the Executive
in the same manner as they apply to such other executives. Performance at the
threshold, target or maximum levels would be expected to result in a bonus
payment of 50%, 100% or 150% of the Target Annual Bonus Amount, respectively,
for such measure. Performance below the threshold level




1 Mr. Federico’s percentage is 200%, and Mr. Kuehl’s percentage is 178%.

--------------------------------------------------------------------------------




could result in no bonus payment for such measure. The bonus payment for
performance between the threshold and target level or between the target and
maximum level will be determined by linear interpolation. Subject to the
provisions of paragraph 6, the Executive must be employed on the date on which
the annual cash bonus is paid in order to receive payment of any such annual
cash bonus pursuant to this subparagraph 4(b). Any annual cash bonus earned
pursuant to this subparagraph 4(b) shall be paid to the Executive by March 15 of
the calendar year following the calendar year to which such annual cash bonus
relates.
1.    Paragraph 4(c) of the Agreement is amended and restated in its entirety
read as follows:
(c)    Long-Term Incentive Awards. Beginning in the first quarter of calendar
year 2020, and during the first quarter of each calendar year of the Employment
Period thereafter, subject to approval by the Board, AGNC shall grant the
Executive long-term incentive award(s) with an aggregate target fair value of no
less than $[ ]2 on the date of grant (the “Target Annual LTIA”). 67% of the
Target Annual LTIA (the “Performance-Based Award”) shall vest based upon the
achievement of certain specified performance metrics (as determined by the
Compensation Committee in its reasonable judgment) (the “Performance-Based
Metrics”) measured over a three-year performance period with the amount of
shares and the associated performance targets specified at or before the grant
date of the award. If the Performance-Based Metrics are exceeded (as determined
by the Compensation Committee in its reasonable judgment), the Executive may
earn up to 200% of the target number of shares underlying the Performance-Based
Award. The remaining 33% of the Target Annual LTIA that does not have
Performance-Based Metrics shall vest over a three-year period, with 1/3 of such
portion vesting following each of the first, second and third anniversaries of
the grant date. Notwithstanding the foregoing, each Target Annual LTIA shall be
subject to the terms and conditions of the Equity Plan and the applicable award
agreement(s) to be entered into between AGNC and the Executive, which shall be
consistent with the terms hereof. In the event that AGNC cannot grant the Target
Annual LTIA to the Executive during any such calendar year, AGNC shall instead
provide a cash award to the Executive with an equivalent fair value and under
equivalent vesting terms, which shall be subject to the terms and conditions of
an applicable award agreement to be entered into between AGNC and the Executive
(as approved by the Compensation Committee).
2.    Effect on Agreement. Other than as specifically amended herein, the
Agreement shall remain in full force and effect.
3.    Complete Agreement. This Amendment together with the Agreement embodies
the complete agreement and understanding between the parties with respect to the
subject matter hereof.
4.    Counterparts. This Amendment may be executed in one or more counterparts
(including electronically transmitted counterparts), each of which shall be
deemed to be an original, but all of which together will constitute one and the
same instrument.




2$2,300,000 for Mr. Federico and $1,650,000 for Mr. Kuehl.


2
            

--------------------------------------------------------------------------------





5.    Choice of Law. This Amendment shall be governed by, and construed in
accordance with, the internal, substantive laws of the State of Maryland. The
Company and the Executive agree that the state and federal courts located in the
State of Maryland shall have jurisdiction in any action, suit or proceeding
based on or arising out of this Amendment and the Company and the Executive
hereby: (a) submit to the personal jurisdiction of such courts, (b) consent to
service of process in connection with any action, suit or proceeding and (c)
waive any other requirement (whether imposed by statute, rule of court or
otherwise) with respect to personal jurisdiction, venue or service of process.




[SIGNATURES ON FOLLOWING PAGE]





    


3



--------------------------------------------------------------------------------




IN WITNESS WHEREOF, the parties hereto have executed this Amendment as of the
date first written above.


 
AGNC MORTGAGE MANAGEMENT, LLC


 
 
 
By:
 
 
Name:
 
 
Title:
 
 
 
 
 
 
EXECUTIVE
 
 
 
By:
 
 
Name:
 
 
Title:
 
 
 
 
 









4

